 NDFL 245B (Rev. 11/16)           Judgment in a Criminal Case
                                  Sheet 1


                                       UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF FLORIDA
                                                                PANAMA CITY DIVISION

               UNITED STATES OF AMERICA                                   )
                                                                          )       JUDGMENT IN A CRIMINAL CASE
                                  v.                                      )
                                                                          )       Case Number:          5:18-mj-83-MJF
                                                                          )
                      SEAN W. MCCREADY
                                                                          )
                                                                          )       USM Number:
 THE DEFENDANT:                                                           )       James H White, Jr., Retained
                                                                                                           Defendant’s Attorney


☒        pleaded guilty to count 1 of the Information

☐        pleaded nolo contendere to count(s)_____________________________________________________________________________
         which was accepted by the court.

☐        was found guilty on count(s) __________________________________________________________________________________
         after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

    Title & Section                      Nature of Offense                                          Offense Ended                 Count

   18 U.S.C. § 113(a)(5)                 Simple assault                                             September 26, 2018            1




    The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

☐        The defendant has been found not guilty on count(s) ______________________________________________________________
☐        Count(s) _____________________ ☐ is                ☐ are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant shall notify the court and United States attorney of any material change in the defendant’s economic circumstances.

                                                                   January 16, 2019
                                                                   Date of Imposition of Judgment


                                                                     /S/ Michael J.     Frank
                                                                   Signature of Judge

                                                                   Michael J. Frank, United States Magistrate Judge
                                                                   Name and Title of Judge
                                                                   January 22, 2019
                                                                   Date
    NDFL 245B (Rev. 11/16)              Judgment in a Criminal Case
                                        Sheet 5 — Criminal Monetary Penalties
                                                                                                                            Judgment—Page   2   of 3_
    DEFENDANT:                  SEAN W. MCCREADY
    CASE NUMBER:                5:18-mj-83-MJF

                                                     CRIMINAL MONETARY PENALTIES
            The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                             Assessment                     JVTA Assessment *                         Fine            Restitution

TOTALS                         $10.00                              $0 - None                         $600.00          $0 - None

☐        The determination of restitution is deferred until ________. An Amended Judgment in a Criminal Case (AO 245C) will be entered
         after such determination.

☐        The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
         in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
         paid before the United States is paid.
     Name of Payee                                         Total Loss**                     Restitution Ordered        Priority or Percentage




     TOTALS                                         $                                   $

☐        Restitution amount ordered pursuant to plea agreement: _______________________

☐        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject to
         penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

☐        The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         ☐ the interest requirement is waived for the ☐                fine ☐         restitution.

         ☐ the interest requirement for the ☐              fine      ☐          restitution is modified as follows:




*
    Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
**
     Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
    after September 13, 1994, but before April 23, 1996.
    NDFL 245B (Rev. 11/16)           Judgment in a Criminal Case
                                     Sheet 6 — Schedule of Payments
                                                                                                                            Judgment—Page    3   of 3_
    DEFENDANT:                  SEAN W. MCCREADY
    CASE NUMBER:                5:18-mj-83-MJF

                                                        SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A           ☒ Lump sum payment of            $10.00        due immediately, balance due

                     ☒ not later than February 15, 2019 , or
                     ☐ in accordance with ☐ C, ☐ D, ☐ E, ☐ F below, or

B           ☐ Payment to begin immediately (may be combined with              ☐ C,        ☐ D, or      ☐ F below); or

C           ☐ Payment in equal                  (e.g., weekly, monthly, quarterly) installments of $                over a period of
                                (e.g., months or years), to commence                 (e.g., 30 or 60 days) after the date of this judgment; or

D           ☐ Payment in equal                (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                 (e.g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or

E           ☐ Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F           ☐ Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

☐           Joint and Several

            Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
            corresponding payee, if appropriate.


☐           The defendant shall pay the cost of prosecution.

☐           The defendant shall pay the cost of prosecution.

☐           The defendant shall pay the following court cost(s):

☐           The defendant shall forfeit the defendant’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
